Exhibit LOAN AGREEMENT THIS LOAN AGREEMENT ("Agreement"), dated as of October 23, 2009, by and among WEBSTER BANK, NATIONAL ASSOCIATION, with a place of business at 80 Elm Street, New Haven, Connecticut 06510-2011 ("Lender") and MICROFLUIDICS INTERNATIONAL CORPORATION, a Delaware corporation with a place of business at 30 Ossipee Road, Newton, MA 02464 (“MIC”), MICROFLUIDICS CORPORATION, a Delaware corporation with a place of business at 30 Ossipee Road, Newton, MA02464 (“MC” and MIC and MC are collectively the "Borrower"). Borrower has requested that Lender extend to Borrower a revolving line of credit in the principal amount of up to $1,000,000.00.Lender is willing to so provide such credit, but only on the terms and subject to the conditions contained in this Agreement. NOW, THEREFORE, in consideration of these premises and the covenants and agreements herein contained, Borrower and Lender do each hereby agree as follows: ARTICLE 1 DEFINITIONS Section 1.1Defined Terms.The following capitalized terms are used in this Agreement with the respective meanings set forth in this Section.Terms defined in the singular shall have the same meaning when used in the plural, and vice versa. "Account Debtor" means any Person who is or may become obligated to Borrower on or under a Receivable. "Affiliate" means any Person:(1) that, directly or indirectly, controls, is controlled by, or is under common control with Borrower; (2) that is an officer, or director of Borrower or of any Person that, directly or indirectly, controls, is controlled by, or is under common control with Borrower, together with, successors, and assigns; and (3) any trust of which any of the foregoing Persons is a settlor, trustee, or beneficiary.For the purposes of this definition, the term "control" means the possession, directly or indirectly, or the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, or otherwise; and "controlled" shall have the meaning correlative thereto. "Agreement" means this Loan Agreement, as amended, supplemented, or modified and in effect from time to time. "Borrower" means Microfluidics International Corporation and its Subsidiaries listed on Schedule I hereto. "Borrowing Base" means, at the relevant time of reference, an amount determined by Lender by reference to the most recent Borrowing Base Certificate delivered to Lender which is equal to the sum of (i) 90% of Insured Foreign Accounts Receivable; (ii) 75% of Uninsured Foreign Accounts Receivable approved by Lender and (iii) 80% of all other Eligible Accounts Receivable provided that Lender reserves the right to modify the above advance rates and eligibility criteria if Borrower’s billing practices change in any material respect and upon one business day notice to Borrower of such modifications to the Borrowing Base hereunder. "Borrowing Base Certificate" shall have the meaning set forth in Section 5.8(d) of this Agreement. "Borrowing Request" shall have the meaning set forth in Section 2.2(a) of this Agreement. "Business Day" means a day other than a Saturday, Sunday, or other day on which banks in the State of Connecticut are required or authorized by law to be closed. "Capital Lease" means any capital lease, conditional sales contract or other title retention agreement relating to the purchase or acquisition of assets that in accordance with GAAP is required or permitted to be depreciated or amortized on Borrower's consolidated balance sheets. "Collateral" means all property of Borrower now or hereafter subject to the Liens granted in the Security Documents. "Commitment" means with respect to the Revolving Loan, Lender's commitment to make Revolving Advances to Borrower pursuant to Section 2.1 of this Agreement in an outstanding aggregate principal amount not to exceed at any time $1,000,000.00. "Compliance Certificate" shall have the meaning set forth in Section 5.8(a) of this Agreement. "Contaminant" means any pollutants, hazardous or toxic substances or wastes or contaminated materials including but not limited to oil and oil products, asbestos, asbestos containing materials, urea formaldehyde foam insulation, transformers or other equipment which contain dielectric fluid containing levels of polychlorinated biphenyls, flammables, explosives, radioactive materials, laboratory wastes, biohazardous wastes, chemicals, elements, compounds or any other materials and substances (including materials, substances or things which are composed of or which have as constituents any of the foregoing substances), which are or may be subject to regulation under, or the Release of which or exposure to which is prohibited, limited or regulated under any Environmental Law. "Credit Availability" means, at the relevant time of reference, the dollar amount equal to the lesser of (a) the Borrowing Base and (b) the Commitment, less, in each case, the sum of the aggregate outstanding principal amount of all Revolving Advances. "Debt" means, as applied to any Person:(1) indebtedness or liability of such Person for borrowed money, or with respect to refundable deposits or refundable advances of any kind; (2) all obligations of such Person evidenced by notes, bonds, debentures or similar instruments; (3) all obligations of such Person under conditional sale or other title retention agreements relating to property or assets purchased by such Person; (4) all obligations of such Person for the deferred purchase price of property or services (other than trade debt payable in the ordinary course of business and, in each case, not past due for more than 90 days after the date on which such trade debt was due); (5) all obligations of such Person as lessee under Capital Leases; (6) current liabilities of such Person in respect of unfunded vested benefits under any Plan; (7) obligations of such Person under letters of credit, bankers acceptances, or comparable arrangements; (8) obligations of such Person arising under acceptance facilities; (9) all obligations of such Person under guaranties, endorsements (other than for collection or deposit in the ordinary course of business), and other contingent obligations of such Person to purchase, to provide funds for payment, to supply funds to invest in any Persons, or otherwise to assure a creditor against loss; (10) all obligations of such Person (or of any other party) secured by any Lien on any of such Person's assets or property, whether or not the obligations have been assumed, and (11) all obligations of such Person in respect of interest rate protection agreements, foreign currency exchange agreements or other interest or exchange rate hedging arrangements. "Default" means an event or condition the occurrence or existence of which, with the lapse of time or the giving of a required notice, or both, would, unless cured or waived, become an Event of Default. "Default Rate" shall have the meaning set forth in Section 2.8(b) of this Agreement. "Drawdown Date" means, as applicable, the date on which any Revolving Advance is made, extended or renewed. "EBITDA" - shall have the meaning set forth in Section 7.3(c) of this Agreement. "Eligible Accounts Receivable" means, at the time of calculation, bona fide outstanding Receivables of Borrower which satisfy all of the following requirements: (A)It is owing to Borrower and is subject to a validly perfected security interest in favor of Lender having priority over any and all other liens or encumbrances thereon, other than any liens permitted under this Agreement; (B)It arises from the sale or lease of goods by Borrower or the rendering of services by Borrower which have been shipped, delivered or performed to or for an Account Debtor (i) on an absolute sale basis and not on consignment, on approval, or on a sale or return basis or subject to any other repurchase or return agreement or credit addback and (ii) on an open receivable basis, which is not evidenced by chattel paper or an instrument of any kind; provided, that in any case,no material part of the subject goods or services has been returned, rejected, lost or damaged, and the Account Debtor is not, insolvent, or the subject of any bankruptcy or insolvency proceeding of any kind; and provided further that Receivables arising from pallet charges or other non-trade Receivables shall not be considered Eligible Accounts Receivable; (C)It is a valid, legally enforceable obligation of the Account Debtor thereunder and is not and, to the knowledge of Borrower is not expected to be, subject to any offset, counterclaim or, in the opinion of Lender, contra or other defense on the part of such Account Debtor or to any claim on the part of such Account Debtor denying liability thereunder; provided, that if it is subject to any such offset, defense, or claim, it shall be ineligible only to the extent of such offset, defense or claim; (D)It is subject to no lien or security interest whatsoever (including purchase money security interests), except for the security interest of Lender hereunder and liens or security interests which have been expressly subordinated to the security interest of Lender in form and substance satisfactory to Lender or liens permitted by this Agreement; (E)It is evidenced by an invoice or other proof of delivery in form acceptable to Lender; (F)It has not remained unpaid for a period exceeding ninety (90) days after the date of invoice; (G)It is not owing from an Account Debtor from whom 25% or more of the amounts owing Borrower have remained unpaid for a period exceeding ninety (90) days from the date of invoice; (H)It does not arise out of transactions with an employee, officer, director, Affiliate, or Subsidiary of Borrower [other than those set forth on Schedule 1(H); (I)It is not an account with respect to which the Account Debtor is the United States of America or any department, agency or instrumentality thereof unless Borrower assigns its right to payment of such account to Lender pursuant to, and in compliance with, the Assignment of Claims Act of 1940, as amended; (J)It is not an account with respect to which the Account Debtor is located in the states of New Jersey, Minnesota, or West Virginia (or any other state or province that requires a creditor to file a Business Activity Report or similar document in order to bring suit or otherwise enforce its remedies against such Account Debtor in the courts or through any judicial process of such state or province), unless Borrower has qualified to do business in New Jersey, Minnesota, West Virginia, or such other state or province, or has filed a Notice of Business Activities Report with the applicable division of taxation, the department of revenue, or with such other state or province offices, as appropriate, for the then-current year, or is exempt from such filing requirement; and (K)It is not a Receivable owing from an Account Debtor whose aggregate Receivables exceed 25% of Borrower's total Receivables at the relevant time of reference (to the extent of such excess); and (L)Lender has not determined in its sole discretion that it is not an Eligible Account Receivable. In addition, Lender reserves the right to modify any or all of the requirements under Eligible Accounts Receivables if Borrower’s billing practices change in any material respect and upon one (1) business day notice to Borrower of such modification. In the event of any dispute as to whether a Receivable is or has ceased to be an Eligible Accounts Receivable, the decision of Lender (using Lender's reasonable credit judgment) shall control. "Enforcement Action" means any action, proceeding or investigation (administrative or judicial, civil or criminal) instituted or threatened by the U.S. Environmental Protection Agency, or any other federal, state or local governmental agency related to any alleged or actual violation of any Environmental Law with respect to any property owned or leased by any of Borrower and/or any business conducted thereon by Borrower, including, but not limited to, actions seeking remediation, the imposition or enforcement of liability pursuant to any Environmental Law and compliance with any Environmental Law.Enforcement Action shall also include any similar actual or threatened action by any private party pursuant to any Environmental Law. "Environmental Laws" means any and all present and future:federal, state, and local laws, statutes, ordinances, rules, and regulations, relating to protection of human health and the environment from Contaminants including but not limited to the Comprehensive Environmental Response, Compensation and Liability Act, as amended (CERCLA), 42 USC §9601 et seq.; the Resource Conservation and Recovery Act, as amended (RCRA), 42 USC §6901 et seq.; the Clean Air Act, as amended, 42 USC §7401 et seq.; the Federal Water Pollution Control Act, as amended (including but not limited to as amended by the Clean Water Act), 33 USC §1251 et seq.; The Toxic Substances Control Act, as amended (TSCA), 15 USC §2601 et seq.; the Emergency Planning and Community Right-to-Know Act (also known as SARA Title III), as amended (EPCRA), 42 USC §11001 et seq.; the Safe Drinking Water Act, as amended, 42 USC §300(f) et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, as amended (FIFRA), 7 USC §136 et seq.; the Occupational Safety and Health Act, as amended (OSHA), 29 USC §651 et seq.; the Endangered Species Act, as amended, 16 USC §1531 et seq.; the National Environmental Policy Act, as amended (NEPA), 42 USC §4321 et seq.; the Rivers and Harbors Act of 1§401 et seq.; state and local laws, rules and regulations similar to or addressing similar matters as the foregoing federal laws; laws, rules and regulations governing underground or above-ground storage tanks; laws, rules and regulations imposing liens for response costs or costs of other remediation, whether or not those liens have a higher priority than existing liens; laws, rules and regulations conditioning transfer of property upon a form of negative declaration or other approval of a Governmental Authority of the environmental condition of a property; laws, rules and regulations requiring the disclosure of conditions relating to Contaminants in connection with transfer of title to or interest in property law; laws, rules and regulations requiring notifying of any government entity with regard to a Release of any Contaminant; conditions or requirements imposed in connection with any permits; government orders and demands and judicial orders pursuant to any of the foregoing; laws, rules and regulations relating to the Release, use, treatment, storage, disposal, transportation, transfer, generation, processing, production, refining, control, management, or handling of Contaminants; and any and all other laws, rules, regulations, guidance, guidelines and common law of any governmental entity relating to the protection of human health or the environment from Contaminants.The reference in this paragraph to state laws specifically includes, but is not limited to, the applicable laws of the State of Connecticut. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended from time to time, and the regulations and published interpretations thereunder. "ERISA Affiliate" means any trade or business (whether or not incorporated) which, together with Borrower, would be treated as a single employer under Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended. "Event of Default" means any of the events specified in Section 9.1 of this Agreement. "GAAP" means, when used in Article 7 hereof, generally accepted accounting principles in the United States as in effect from time to time, applied on a consistent basis and consistent with the principles promulgated or adopted by the Financial Accounting Standards Board and its predecessors, consistently applied from year to year. "Governmental Authority" means any nation or government, any state or other political subdivision thereof, and any entity exercising executive, legislative, judicial, regulatory, or administrative functions of or pertaining to government. “GSP” means Global Strategic Partners, LLC, a Delaware limited liability company. “GSP Subordinated Debt” means the “Subordinated Debt”, as such term is defined in the Subordination Agreement. “GSP Subordinated Debt Documents” means the “Subordinate Loan Documents” as such term is defined in the Subordination Agreement. "Head Office" means the office of Lender at 80 Elm Street, New Haven, Connecticut. “Insured Eligible Foreign Accounts Receivable” means an Receivable which meets all of the criteria of Eligible Accounts Receivable as set forth above and is from an Account Debtor located outside the United States and satisfies the following additional requirements: (i) the subject goods shall have been shipped after receipt, by Borrower from the Account Debtor, of (a) an irrevocable letter of credit, which letter of credit shall have been issued or confirmed by a financial institution acceptable to Lender and shall be in form and substance acceptable to Lender and shall be transferred, assigned or otherwise made payable to Lender in form and substance satisfactory to Lender, or (b) credit insurance in form and substance and issued by an insurer satisfactory to Lender, and (ii) the Receivable shall be payable in the full amount of the face value of the Receivable in United States dollars. “Intellectual Property Agreements” means the Trademark Collateral Assignment and Security Agreement, the Patent Collateral Assignment and Security Agreement and the Domain Name Collateral Assignment and Security Agreement by and between Borrower and Lender and dated as of the date hereof. "Lender" means Webster Bank, National Association or any successors or assigns thereof. "Lender
